COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00137-CR


TONYA JACKSON                                                       APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                       TRIAL COURT NO. 1436938D

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellant Tonya Jackson attempts to appeal from her conviction for theft of

property less than $2,500 with two prior convictions for theft. See Tex. Penal

Code Ann. § 31.03(e)(4)(D) (West Supp. 2015). Jackson pled guilty pursuant to

a plea bargain, and in accordance with the plea bargain, the trial court sentenced

her to twelve months’ confinement in the state jail division of the Texas


      1
          See Tex. R. App. P. 47.4.
Department of Criminal Justice.      The trial court’s certification of her right to

appeal states that this case “is a plea-bargain case, and the defendant has NO

right of appeal.” See Tex. R. App. P. 25.2(a)(2).

      On April 7, 2016, we notified Jackson that this appeal could be dismissed

based on the trial court’s certification unless she or any party desiring to continue

the appeal filed a response on or before April 18, 2016, showing grounds for

continuing the appeal.    See Tex. R. App. P. 25.2(d), 44.3.        Jackson filed a

response, but it does not show grounds for continuing the appeal.

      Therefore, in accordance with the trial court’s certification, we dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                    /s/ Anne Gardner
                                                    ANNE GARDNER
                                                    JUSTICE

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 12, 2016




                                         2